Case 20-01796   Doc 23   Filed 02/26/20 Entered 02/26/20 08:39:36   Desc Main
                           Document     Page 1 of 4
Case 20-01796   Doc 23   Filed 02/26/20 Entered 02/26/20 08:39:36   Desc Main
                           Document     Page 2 of 4
Case 20-01796   Doc 23   Filed 02/26/20 Entered 02/26/20 08:39:36   Desc Main
                           Document     Page 3 of 4
Case 20-01796   Doc 23   Filed 02/26/20 Entered 02/26/20 08:39:36   Desc Main
                           Document     Page 4 of 4
